DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed March 18, 2020.  Claims 1-20 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Korean Patent Application No. KR10-2019-0119451, filed on September 27, 2019. 

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84, as indicated below. 
The drawings are objected to under 37 CFR 1.83(a) because: i) they fail to illustrate the claim feature of “a surface light source”, and ii) they fail to illustrate the means and action of “sequentially shift[ing]” of the point light sources.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 14 and 18 are objected to because of the use of a forward slash in “medium/long” as there is no clear indication of what is being intended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 13 and 19 recite generating a laser beam in a form of a “surface light source”; however, nowhere in the specification does it define what comprises a “surface light source” nor does it provide any examples of what would comprise an “surface light source”.  Similarly, the drawings fail to indicate what comprise “surface light source “.  Further, after performing a brief search, there does not appear to be a common and accepted definition or understanding of what comprises a “surface light source”.  

Claims 1, 13 and 19 recite that the point light sources are “sequentially shifted to generate a laser being in a form of a point light source or line light source in a scan mode”; however, nowhere in the specification does it describe what comprises “sequentially shifted”, nor does it provide any examples, or illustrations within the drawings, on how or by what means the point light sources are “sequentially shifted”.  Further, after performing a brief search, there does not appear to be a common and accepted understanding of what comprises sequential shifting of light sources.  

The Office notes that the deficiencies in independent claims 1, 13 and 19 extend to their dependents.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 13 and 19 recite the limitation "the point light source".  There is insufficient antecedent basis for this limitation in the claims.

Claims 2 and 20 recite the limitation "the number of point light sources that are simultaneously turned on in the flash mode".  There is insufficient antecedent basis for this limitation in the claims.

Claims 2 and 20 recite the number of point light sources in the scan mode is less than the number of point light sources in the flash mode; however, neither the forgoing claims, nor the claims they depend upon, provide any distinction between “the number of point light sources” in the flash mode and scan mode.  

The terms “short”, “medium” and “long” in claims 4, 14 and 18 are relative terms which renders the claims indefinite. The terms “short”, “medium” and “long” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 9 recites the limitation "the number of pixels".  There is insufficient antecedent basis for this limitation in the claim.

The Office notes that the deficiencies in independent claims 1, 13 and 19 extend to their dependents.

Prior Art Rejections
Due to the lack in clarity within the claims, prior art rejections could not be made without a better understanding of the claimed subject matter, as outlined in the rejections under 35 USC 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include U.S. Patent Publication Nos. 2022/0229183, 2022/0229162, 2020/0393545, 2020/0209367, 2019/0271767 and 2018/0113200, and U.S. Patent No. 11,269,063, which are relate to lidar systems including an array of light sources that are shifted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669